Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	Applicant has amended claims 1, 9 and 17 to include new limitations, “control the touch screen to display a second user interface including a first icon which on a first portion of the touch screen corresponding to the first position, a second icon which is on a second portion of the touch screen corresponding to the second position, and a third icon which is on a third portion of the touch screen different from the first portion and second portion based on the detecting that the electronic device is under water via the touch screen”, “identifying whether a difference between a first pressure sensed via the first sensor and a second pressure sensed via the second sensor is greater than a threshold value, when an input to the touch screen is received while the electronic device is under water”. 
Examiner conducted search to find these limitations but could not find them from the search. Following is the most relevant prior arts from the search. 

	Chung et al (PGPUB 2016/0274726 A1) – Chung teaches a display with worn in water (¶ 154). Chung specifically teaches detecting the touch using different between strength of the measured signal and the reference signal. Chung does not specifically teach using the difference of two measured signals from two sensors to detect the device is in water and corresponding icon or GUI change.
	
	Kim (PGPUB 2014/0189563 A1) – Kim teaches detecting water on the display and touch device, Kim teaches checking the pollution level, which includes presence of 

Co et al (USPAT 9,904,427) – Co specifically teaches detecting whether the device is submerged in water or not. Co teaches detecting submergence of the device and changing the normalization factors to adapt to the change of the environment. However, Co does not specifically teach detecting difference of two sensed pressures to detect the underwater state and changing the UI based on the detection.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/SANGHYUK PARK/Primary Examiner, Art Unit 2691